ACCEPTED
                                                                               03-14-00731-CV
                                                                                      3774615
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          1/14/2015 5:55:22 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                      CAUSE NO. 03-14-00731-CV

                     IN THE COURT OF APPEALS                   FILED IN
                                                        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                      THIRD DISTRICT OF TEXAS           1/14/2015 5:55:22 PM
                                                          JEFFREY D. KYLE
                                                                Clerk
                            AUSTIN, TEXAS


__________________________________________________________________

                       JUANA MENDEZ VALDEZ
                        ET VIR JUAN VALDEZ

                                                        APPELLANTS,
                                   VS.

                     MELODY MUELLER MOERBE

                                                        APPELLEE,
_________________________________________________________________________



                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANTS BRIEF
       TO THE HONORABLE COURT

               Now Comes Appellants Juana Mendez Valdez et vir Juan Valdez, through

counsel of record, and makes this Motion for an Extension of Time to File Appellants Brief.

                                            I.
               Appellants make this request because of the following facts. Counsel for

Appellant is in the process of preparing Appellant’s Brief. However, upon undertaking to make

references to the Clerk’s Record, counsel has just discovered that the record is incomplete; it

appears that the clerk failed to include about half of what counsel had directed the clerk to

include.

                                            II.
               Counsel has today sent a request to the Clerk to prepare and file a Supplemental

Clerk’s Record; a copy of that request is attached to this motion.

                                              III
               While counsel is satisfied that not all of the requested items for inclusion are vital

to the ultimate determination by this court of the issues in this matter, counsel does believe that

some are, and all will be useful to this court to see and appreciate the flow of the trial of the case.

               Accordingly, Counsel for Appellants now requests that this court grant this

motion and extend the time for filing the Appellant’s Brief until the tenth day after the

Supplemental Record is filed in this court.

                                               Respectfully submitted,

                                                      /s/ O. F. Jones III
                                               _______________________________________
                                               O. F. JONES III
                                               State Bar No. 10974000
                                               LAW OFFICES OF O. F. JONES III
                                               109 W. Santa Rosa
                                               P.O. Drawer E
                                               Victoria, Texas 77902
                                               (361) 573-6381
                                              (361) 576-4607 (Fax)

                                              Attorney for Defendants

                              Certificate of Service and Conference

        I certify that on this 14th day of January, 2015, I conferred with opposing counsel about
this motion, and opposing counsel has agreed to the same and does not oppose it. I further
certify that I have forwarded a copy of the foregoing Motion for Extension of Time to counsel
for the defendant, Mike Trefny, by first class United States Mail on this 15th day of January,
2015.


                                      ______/s/ O. F. Jones III__________________
                                            O. F. Jones III
       The following is a true and correct copy of a letter that I have today sent to the District
Clerk of Fayette County, Texas:

                                              ________/s/ O. F. Jones III_____________


                                      January 14, 2015

Ms. Virginia Wied
District Clerk
Fayette County Courthouse
151 N. Washington Street
La Grange, Texas 78945

       Attention: Linda Svrcek

       Re:     Cause No. 2013V-052
               Juana Mendez Valdez et vir Juan Valdez v. Melody Mueller Moerbe et all

Dear Ms. Wied:

      I called your office today and asked that you send me a copy of the Index for the Clerk’s
Record that you recently filed in the Court of Appeals in the above matter, which you kindly did.

        Upon review of the Index, compared with my request for the record, dated November 3,
I have found that a large number of the documents that I requested be included were in fact
omitted.

        Below is an edited copy of my letter request. The items that were omitted from the
record as filed are shown below; I have redacted all of the items that were requested and which
were included. Please prepare a Supplemental Record including the following items and send it
to the Court of Appeals as soon as possible.

       10.     Order regarding Plaintiff’s Motion in Limine, filed May 30, 2014

       11.     Plaintiff’s Special Exceptions to Defendant’s Counterclaim, filed May 12, 2014

       12.     Defendant’s Response to Plaintiff’s Special Exceptions, filed May 21, 2014

       13.     Order regarding Plaintiff’s Special Exceptions to Defendant’s Counterclaim,
               filed May 30, 2014

       14.     Request for Jury Charge, filed May 30, 2014.

       15.     Defendant’s Request for Additional Instruction, filed My 30, 2014
       16.    Request for Special Charge, filed May 30, 2014.



       18.    The jury sent in a Note during its deliberations. I cannot determine, from the Case
              Summary, where or what document that it. Please include the Jury Note and the
              Court’s response.

       19.    Affidavit in support of attorney fees, filed June 16, 2014 (O. F Jones, affiant)



       21     Motion for Entry of Judgment, filed June 16, 2014

       22.    Motion for Judgment Not Withstanding the Verdict, filed June 16, 2014

       23.    Plaintiff’s Response to Motion for Entry of Judgment, filed June 20, 2014

       24.    Defendant’s Response to Plaintiff’s Motion for Judgment Notwithstanding, filed
              June 27, 2014


       29.    Copy of Letter of Plaintiff’s Attorney to Court Reporter requesting Reporter’s
              Record, filed on or about October 30, 2014.


       When the Supplemental Record has been completed, I would like to have a copy of the
Index page that shows the page numbers of these documents in the Supplemental Record, please.

      Please let me know if there are any questions about the documents to be included.
Thank your for your assistance.


                                             Yours very truly,

                                                    /s/ O. F. Jones III

                                             O. F. Jones III


OFJ/5461

cc:    Mr. Mike Trefney